DETAILED ACTION
This communication is in response to the Application filed on 05/22/2019 and 09/30/2019. Claims 21-40 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25-31, 34-38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 11-14, 18, and 20 of U.S. Patent No. 9,576,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the claims of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. Please see table below.
 30 (I): Claim 7 (P); Claim 31 (I): Claim 20 (P) ; Claim 32 (I): Claim 20 (P) in view of secondary reference; Claim 33 (I): Claim 20 (P) in view of secondary reference; Claim 34 (I): Claim 20 (P) in view of secondary reference; Claim 35 (I): Claim 14 (P); Claim 36 (I): Claim 13 (P); Claim 37 (I): Claim 20 (P); Claim 38 (I): Claim 20 (P); Claim 39 (I): Claim 20 (P) in view of secondary reference; Claim 40 (I): Claim 14 (P).


Instant Application: 16419105
Issued Patent: US 9,576,573
Claim 1: A system for generating statistical dialog managers for recognizing speech, the system comprising: 

at least one processor; and 

a memory storage operatively coupled to the at least one processor, the memory storage storing instructions that when executed by the at least one processor cause the system to perform a set of operations comprising:


receiving user data for generating one or more statistical dialog managers; 


identifying a plurality of categories associated with the user data, wherein the plurality of categories include a first category and a second category; and 



based on the received user data and the identified plurality of categories, building a plurality of statistical dialog managers, wherein the plurality of statistical dialog managers includes a first statistical dialog manager for the first category and a second statistical dialog manager for the second category.


a memory storage; and 

a processing unit coupled to the memory storage, wherein the processing unit is operable to: 







receive a plurality of operation data, 



identify a plurality of categories associated with the plurality of operation data, the plurality of categories comprising a category and one or more subcategories of the category, 


build a plurality of statistical dialog managers, wherein a first statistical dialog manager in the plurality of statistical dialog managers is associated with the category and at least one additional statistical dialog manager in the plurality of statistical dialog managers is associated with each of the one or more subcategories, receive a spoken user query during a web browsing session, categorize the spoken user query based on user profile data and a context of the web browsing session, wherein the context of the web browsing session is based on at least a domain name of a web page viewed during the web browsing session, identify a subcategory based on additional page elements in the web page; and provide a response to the spoken user query via the first statistical dialog manager associated with the category of the spoken user query and the at least one additional statistical dialog manager associated with each of the one or more subcategories, the first statistical dialog manger and the at least one additional statistical dialog manager being utilized to statistically weight terms belonging to the category and the one or more subcategories more than terms in other categories and subcategories.


With respect to claims 22-24, 32-33 and 39, please see the mappings with respect to the prior art in view of the secondary reference of Ballinger and Phillips respectively. 

Claims 21, 25, 28-31, 35, 37,  38, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,332,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the claims of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. Please see table below.
Claim (I): (Claim (P), which refers to Instant Application: Issued Patent: Claim 21 (I): Claim 17 (P); Claim 22 (I): Claim 17 (P) in view of secondary reference; Claim 23 (I): Claim 17 (P) in view of secondary reference; Claim 24 (I): Claim 17 (P) in view of secondary reference; Claim 25 (I): Claim 17 (P); Claim 26 (I): Claim 17 (P) in view of secondary reference; Claim 27 (I): Claim 17 (P) in view of secondary reference; Claim 28 (I): Claim 17 (P); Claim 29 (I): Claim 18 (P); Claim 30 (I): Claim 7 (P); Claim 31 (I): Claim 17 (P) ; Claim 32 (I): Claim 17(P) in view of secondary reference; Claim 33 (I): Claim 17 (P) in view of secondary reference; Claim 34 (I): Claim 17 (P) in view of secondary reference; Claim 35 (I): Claim 17 (P); Claim 36 (I): Claim 17 (P) in view of secondary reference; Claim 37 (I): Claim 17 (P); Claim 38 (I): Claim 17 (P); Claim 39 (I): Claim 17(P) in view of secondary reference; Claim 40 (I): Claim 17 (P).


Instant Application: 16419105
Issued Patent: US 10,332,514
Claim 1: A system for generating statistical dialog managers for recognizing speech, the system comprising: 

at least one processor; and 

a memory storage operatively coupled to the at least one processor, the memory storage storing instructions that when executed by the at least one processor cause the system to perform a set of operations comprising:


receiving user data for generating one or more statistical dialog managers; 


identifying a plurality of categories associated with the user data, wherein the plurality of categories include a first category and a second category; and 



based on the received user data and the identified plurality of categories, building a plurality of statistical dialog managers, wherein the plurality of statistical dialog managers includes a first statistical dialog manager for the first category and a second statistical dialog manager for the second category.
Claim 17: A storage device, having computer-executable instructions that, when executed by at least one processor, perform a method receiving spoken input, the method comprising: 









analyzing contextual data associated with a web page, wherein the plurality of contextual data comprises a plurality of inputs and responses associated with an interactive form of the web page; 

based on the analysis, determining a plurality of categories comprising a category and one or more subcategories of the category; 




building a plurality of statistical dialog managers, wherein a first statistical dialog manager in the plurality of statistical dialog managers is associated with the category and at least one additional statistical dialog manager in the plurality of statistical dialog managers is associated with each of the one or more subcategories; receiving a spoken user input via a web browser application in communication with the web page; categorizing the spoken user input according to at least one of a name of a 


With respect to claims 22-24, 26-27, 32-34, 36, and 39 , please see the mappings with respect to the prior art in view of the secondary reference of Ballinger and Phillips respectively. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 21-23, 25-33, 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballinger (US 2011/0161081) in view of Sims (US 2011/0307250).
As to claim 21, Ballinger teaches a system comprising: 
at least one processor (element 902 of figure 9, BALLINGER); and 
a memory storage operatively coupled to the at least one processor (element 906 and 902 of figure 9, BALLINGER), the memory storage storing instructions that when executed by the at least one processor cause the system to perform a set of operations comprising (see [0103], instructions stored in memory for execution): 
receiving user data for generating one or more statistical dialog managers (the server retrieve query logs, data in the toolbar logs and input log to create a series of language models, BALLINGER, ¶¶[0063], figure 4); 
identifying a plurality of categories associated with the user data, wherein the plurality of categories include a first category and a second category (n language models can be created from the user data in the toolbar logs, the query logs and/or input logs each classify into different category or classification, BALLINGER, ¶¶[0063], figure 4 and see [0060], domain and sub-domain of the domain); and 
based on the received user data and the identified plurality of categories, building a plurality of statistical dialog managers, wherein the plurality of statistical dialog managers includes a first statistical dialog of the n language models created each one will have different category or classification, BALLINGER, ¶¶[0063], figure 4)
Although the Examiner asserts that a statistical dialog manager can be construed as a language model, the Examiner cites another reference to teach this specifically.
Sims teaches a statistical dialog manager that is domain specific and comprises language models/grammars used by the speech recognition engine to specify or narrow the possible recognition candidates (See  [0019]-[0021], where domain specific dialog managers provide grammar and language models to the recognizer for recognition and receives the result of recognition for providing a response to the user).
BALLINGER and SIMS are analogous art because they are from a similar field of endeavor in speech recognition, speech processing techniques and applications. Thus it would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of BALLINGER with the teachings of SIMS for the purpose of providing an all-encompassing speech recognition system usable by various applications (see Sims [0003], [0011]) and which inherently narrows down a set to provide a focused recognition as is known to one skilled in the art as Ballinger and Strope discuss.
31 and 38, apparatus claim 21 and method claim 31 and 38 are related as apparatus and the method of using same, with each claimed apparatus’ element's function corresponding to the claimed method step. Accordingly claim 31 is similarly rejected under the same rationale as applied above with respect to the function of the apparatus claim. With respect to claim 38, features from claim 31 and 37 have been incorporated in order to obtain form claim 38. Therefore, claim 38 is rejected with similar reasons as in claims 31 and 37. 

	As to claim 22 and 32, BALLINGER in view of SIMS teaches all of the limitations as in claim 21 and 31, above. 
Furthermore, BALLINGER teaches wherein the operations further comprise: receiving additional user data; based on the additional user data, updating at least one of the generated plurality of statistical dialog managers (see [0008], where models are updated over time based on public user activity is continuous and the models are up to date).    


As to claim 23, 33, and 39 BALLINGER in view of SIMS teaches all of the limitations as in claim 21 and 31, above. 
Furthermore, BALLINGER teaches wherein building the plurality of statistical dialog managers comprises upweighting terms in the received user data (interpolated language models that heavily weighs the language model and  where language models comprise words [0064]).


	As to claim 25, 35, and 40 BALLINGER in view of SIMS teaches all of the limitations as in claim 21 and 31, above. 
Furthermore, BALLINGER teaches wherein the user data includes data collected from an interactive form (where user input is input on a web form, [0030] and where models generated based on the logs [0062]-[0063]).  

	As to claim 26, BALLINGER in view of SIMS teaches all of the limitations as in claim 21, above. 
Furthermore, BALLINGER teaches wherein the user data includes a plurality of messages exchanged between users (the language models can be built using data from SMS messages and emails, BALLINGER, ¶¶[0058]).

As to claim 27 and 36, BALLINGER in view of SIMS teaches all of the limitations as in claim 21 and 31, above. 
Furthermore, BALLINGER teaches wherein the user data includes a plurality of session logs (browser with an optional toolbar, can receive text input for web forms. When this input is used as part of a process to browse to another page, such as typing in a search field or order form field before pressing a submit button, the text and destination information can be saved in a toolbar log, ¶¶[0062-63], figure 4).

As to claim 28 and 37, BALLINGER in view of SIMS teaches all of the limitations as in claim 21 and 31, above. 
Furthermore, BALLINGER teaches receiving a spoken user query (from figure 1 element 111 the user spoken input is received by the device and can be provided to a remote server for conversion to text, BALLINGER, ¶¶[0030-31]); 
categorizing the spoken user query as the first category (a context indicator can be used to select an appropriate language model for a particular spoken input, different context information can used to select a proper language model a domain or subdomain can be used to select a language model that have relevance to the particular web page for instance if the web page is amazon.com the term “shopping” have higher prominence, BALLINGER, ¶¶[0056] and ¶¶[0060]); and 
based on categorizing the spoken query as the first category, converting the spoken query to text according to the first statistical dialog manager (a relevant language model for the particular spoken input is selected by element 802 by using the metadata associated with the utterance, with the selected language model speech recognition is performed by element 804 , BALLINGER, ¶¶[0096-99], figure 8).   

claim 29, BALLINGER in view of SIMS teaches all of the limitations as in claim 21, above. 
Furthermore, BALLINGER teaches wherein categorizing the spoken query is based at least one of the following: a domain name, an input field name, a profile associated with the user, a previous query, and a user-inputted value associated with a second input field (n language models can be created from the user data in the toolbar logs, the query logs and/or input logs each classify into different category or classification, BALLINGER, ¶¶[0063], figure 4 and see [0059], where domain is determined based on web site).
  
As to claim 30, BALLINGER in view of SIMS teaches all of the limitations as in claim 21, above. 
Furthermore, BALLINGER teaches wherein the spoken user query is received from a user device and the statistical dialog manager executes on a server communicatively coupled to the user device (from figure 1A the speech services, speech recognizer and language model, elements 114, 116, 118 and 120 respectively communicates through the network element 112 with the user device, BALLINGER, ¶¶[0029-30], figure 1A).
Claims 24 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballinger (US 2011/0161081) in view of Sims (US 2011/0307250), as applied in claims 21 and 31 above, and further in view of Phillips (US 2011/0055256).
claims 24 and 34, BALLINGER in view of SIMS teaches all of the limitations as in claims 21 and 31, above.
However, Ballinger in view of Sims does not specifically teach the user data includes a timestamp and user id.
PHILLIPS does teach wherein the user data includes a timestamp (see timing information is logged and used to decide if current models are appropriate, [0069]) and a user id (see user ID used in determining initial set of models [0089]).  
BALLINGER in view of SIMS and PHILLIPS are analogous art because they are from a similar field of endeavor in speech recognition, speech processing techniques and applications. Thus it would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of BALLINGER in view of SIMS with the teachings of PHILLIPS for the purpose of enabling mobile communication devices to provide real time speech recognition (see [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see PTO-892 from parent cases for other relevant art. 
Ramaswamy (US 6,188,976) teaches building domain specific language models. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

04/13/2021